139 S.W.3d 606 (2004)
STATE of Missouri, Respondent,
v.
Deangelo CRAWFORD, Appellant.
No. ED 83261.
Missouri Court of Appeals, Eastern District, Division Four.
July 27, 2004.
Irene C. Karns, Assistant Public Defender, Jefferson City, MO, for appellant.
Andrea Kaye Spillars, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., LAWRENCE G. CRAHAN, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Deangelo Crawford appeals the judgment of the Circuit Court of the City of St. Louis entered after a jury found him guilty of first degree murder, first degree robbery, and armed criminal action. Crawford contends that the court erred when it: (1) caused him to reject a plea bargain because, during the plea colloquy, the trial court informed him of the sentence for second degree felony murder to which he intended to plead guilty rather than the sentence for first degree murder, his original charge, (2) struck venireperson McCoy for cause, thereby denying Crawford a full panel of qualified jurors from which to make his peremptory strikes, and (3) prohibited Crawford's attorney from arguing during closing that Crawford was less culpable because of his age.
Having reviewed the briefs of the parties and the record on appeal, we conclude that the trial court did not err in any respect. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).